DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 404 (see paragraph 0101).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 403 (see Figure 4), 540 (see Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  In line 3, the verb “are frozen” does not agree with the singular subject “connection”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0001, the sentence is a run-on (noting the comma splice before “the contents”).  In paragraph 0002, the usage of datacenter (one word) or data center (two words) is inconsistent.  In paragraph 0004, the abbreviation “VPN” should be written out in full the first time it appears.  In paragraph 0006, lines 2-3, the phrase “if it desired” is grammatically unclear.  In paragraph 0007, line 4, the antecedent of the pronoun “its” is unclear because there is a preceding reference to plural SAs.  Before paragraph 0009, the heading “drawings” should read “brief description of the drawings” or similar, as per 37 CFR 1.77(b).  See also MPEP § 608.01(a).  In paragraph 0019, line 1, the antecedent of the pronoun “its” is unclear because there is a preceding reference to plural SAs.  In paragraph 0020, line 3, the singular article “a” does not agree with the plural “Security Associations”.  In paragraph 0020, lines 6-7, the verb “includes” does not agree with the plural subject “MMSAs and QMSAs”.  In paragraph 0027, line 2, the abbreviation “DPD” should be written out in full.  In paragraph 0033, the antecedent of the pronoun “its” is unclear because there is a preceding reference to plural QMSAs.  In paragraph 0042, line 2, the abbreviation “PFS” should be written out in full.  In paragraph 0043, the abbreviation “QM” should be written out in full.  In paragraph 0054, lines 2-3, the phrase “that configured” appears to be missing a word.  In paragraph 0054, lines 6-8, the statement that computing resources may include computing resources appears to be circular.  In paragraph 0064, lines 9-11, the list items are not in parallel structure.  In paragraphs 0088 and 0124, the antecedent of the pronoun “its” is unclear because there is a preceding reference to plural QMSAs.  In paragraphs 0139, 0142, and 0143, reference numeral 550 is used to refer to the network interface instead of the network as shown in the figures.
Appropriate correction is required.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 1, 6, 8, 15, and 17 are objected to because of the following informalities:  
In Claim 1, the abbreviation SA should be written out in full the first time it appears in each group of claims.  In lines 5-6, it appears that the reference to “the IKE and IPSec connection” may be intended to refer to the existing connection.
In Claim 6, the abbreviation NAT should be written out in full the first time it appears in each group of claims.
In Claim 8, line 9, it appears that the reference to “the IKE and IPSec connection” may be intended to refer to the existing connection.
In Claim 15, the abbreviation NAT should be written out in full the first time it appears in each group of claims.
In Claim 17, line 8, it appears that the reference to “the IKE and IPSec connection” may be intended to refer to the existing connection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 9, 13-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “SA_DELETE”.  This does not appear to be clearly defined.  Further, it is not clear if Claim 4 further limits Claim 1, because Claim 1 recites that the message is not sent.
Claim 5 recites “in migrated data” in line 2.  It is not grammatically clear what this phrase is intended to modify.
Claim 6 recites “saving current Main Mode SA (MMSA)” in line 1.  There is not clear antecedent basis for this, although it appears that this may be intended to refer to saving current MMSA data as in Claim 1.  The claim further recites “number of QMSAs and its corresponding state” in line 15.  The antecedent of the pronoun “its” is unclear because of the preceding reference to plural QMSAs.
Claim 7 recites “the QMSA” in line 4.  There is not clear antecedent for this limitation in the claims.  The claim further recites “QMSA protocol, Authentication Header (AH), or Encapsulating Security Payload (ESP)” in lines 10-11.  It is not clear whether these are three alternatives, or if AH and ESP are the options for the QMSA protocol.
Claim 9 recites “the IKE SA”, “the Main Mode SA”, “the IPSec SA”, and “the Quick Mode SA”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 13 recites “SA_DELETE”.  This does not appear to be clearly defined.  Further, it is not clear if Claim 13 further limits Claim 10, because Claim 10 recites that the message is not sent.
Claim 14 recites “in migrated data” in line 4.  It is not grammatically clear what this phrase is intended to modify.
Claim 15 recites “saving current Main Mode SA (MMSA)” in line 1.  There is not clear antecedent basis for this limitation in the claims.  The claim further recites “number of QMSAs and its corresponding state” in line 15.  The antecedent of the pronoun “its” is unclear because of the preceding reference to plural QMSAs.
Claim 16 recites “the current Quick Mode SA (QMSA) data” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  The claim further recites “the QMSA” in line 4.  There is not clear antecedent for this limitation in the claims.  The claim also recites “QMSA protocol, Authentication Header (AH), or Encapsulating Security Payload (ESP)” in lines 10-11.  It is not clear whether these are three alternatives, or if AH and ESP are the options for the QMSA protocol.
Claim 18 recites “the IKE SA”, “the Main Mode SA”, “the IPSec SA”, and “the Quick Mode SA”.  There is insufficient antecedent basis for these limitations in the claims.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al, “IKEv2 SA Synchronization for session resumption” (cited by Applicant).
In reference to Claims 1 and 4, Xu discloses a method that includes suspending an IKE and IPsec connection between a local and remote gateway (section 2.2, for example); saving current main mode security association and quick mode SA data for the connection (section 3.1); clearing data for the existing connection without sending a message and transferring the saved data to a new local gateway (section 3.1, retrieving stub of previous SA and transferring to the new gateway, section 2.2); and reconstructing a state for the connection at the new gateway to maintain and enable the existing connection at the new gateway (section 3.1; see also section 3.3).
In reference to Claims 2 and 3, Xu further discloses freezing the connection or preventing changes to message ID and sequence numbers (see section 3.1).
In reference to Claim 5, Xu further discloses readjusting timers (see sections 3.2, lifetime, and 3.6).
In reference to Claims 6 and 7, Xu further discloses collecting parameters from the local gateway including IP address, initiator and responder, state of SA, cryptographic parameters and key material, and security parameter indices (see section 3.2).

Claims 8-16 are directed to systems having functionality corresponding substantially to the methods of Claims 1-7, and are rejected by a similar rationale, mutatis mutandis.
Claims 17-20 are directed to software implementations of the methods of Claims 1 and 2, or corresponding to the systems of Claims 8-11, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi et al, US Patent 7143282, discloses a gateway device that transfers security association information to another gateway.
Chinitz et al, US Patent 7926098, discloses a method for handoff of a secure connection among gateways.
Bahl et al, US Patent 8244864, discloses a method for migration of connections including IPsec.
Toonk et al, US Patent 11196726, discloses techniques for IKE or IPsec session migration.
Xiong et al, US Patent 11503004, discloses a system that includes migration of IPsec tunnels.
Rodriguez, US Patent Application Publication 2013/0024920, discloses a service that uses live migration of virtual machines and IPsec connections.
Zhang et al, US Patent Application Publication 20180262598, discloses systems that include migrating IPsec connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492